





SHUTTERSTOCK, INC.
Empire State Building
350 Fifth Avenue, 21st Floor
New York, NY 10118


Stan Pavlovsky
XXXXXXXXX
XXXXXXXXX




Re:     SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


Dear Stan:


This Second Amendment (the “Second Amendment”) to the Employment Agreement dated
February 28, 2019 between you and Shutterstock, Inc. (the “Employment
Agreement”), as amended on November 5, 2019, is entered into on February 11,
2020, by and between you (referred to hereinafter as the “Executive” or “you”)
and Shutterstock, Inc., a Delaware corporation (the “Company”), and effective as
of April 1, 2020 (the “Effective Date”).


Capitalized terms utilized but not otherwise defined herein shall have the
meanings set forth in the Employment Agreement.


In consideration of the mutual agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you and the Company hereby agree that the Employment Agreement
shall be amended as hereafter provided:


1.
Section 1(b) is amended and restated to read as follows:



Position and Responsibilities. During the Employment Period, the Company agrees
to employ Executive in the position of Chief Executive Officer. Executive will
report to the Company’s Board of Directors (the “Board”), or to such other
person as the Company subsequently may determine, and Executive will be working
out of the Company’s office in New York City, New York. Executive will perform
the duties and responsibilities and authority customarily performed and held by
an employee in Executive’s position or as otherwise may be assigned or delegated
to Executive by the Board.


2.
Section 1(c) is amended and restated to read as follows:



Obligations to the Company. During the Employment Period, Executive shall
perform Executive’s duties faithfully and to the best of Executive’s ability and
will devote Executive’s full business efforts and time to the Company.
Notwithstanding the foregoing, Executive will be permitted to (a) with the prior
written approval of the Board (which approval shall not be unreasonably
withheld), act or serve as a director, trustee, or committee member of any
non-profit, civic, or charitable organization, as long as such activities are
disclosed in writing to the Company’s General Counsel in accordance with the
Company’s policies and rules, with a copy of such notice to the Board of
Directors, (b) purchase or own less than five percent (5%) of the publicly
traded securities of any corporation; provided that, such ownership represents a
passive investment and that the Executive is not a controlling person of, or a
member of a group that controls, such corporation; and (c) deliver lectures,
fulfill speaking engagements, teach at educational institution or manage
personal investments; provided that such activities do not individually or in
the aggregate interfere with the performance of Executive’s duties under this
Agreement or create a potential business or fiduciary conflict. Executive may
serve on the board of directors of unaffiliated companies that are not
competitive with the business of the Company to the extent such service or
participation does not interfere with Executive’s employment or duties under
this Agreement and that Executive has advised the Board at least thirty (30)
days prior to commencing service, and the Board have consented (which consent
shall not be unreasonably withheld) to, such additional corporate board service.
Executive shall comply with the Company’s policies and rules, as they may be in
effect from time to time during Executive’s Employment.
3.
Section 2(a) is amended and restated to read as follows:



Base Salary. The Company shall pay Executive, as compensation for Executive’s
services, a base salary at a gross annual rate of $700,000 commencing on the
Effective Date, less all required tax withholdings and other applicable
deductions, in accordance with the Company’s standard payroll procedures.
Executive’s Base Salary will be subject to review and adjustments by the
Compensation Committee of the Board (the “Committee”), in its sole discretion,
in connection with the Company’s normal performance review process. The annual
compensation specified in this subsection (a), together with any modifications
to such compensation made from time to time, is referred to in this Agreement as
the “Base Salary.”
4.
Section 2(b) is amended and restated to read as follows:



Cash Incentive Bonus. Executive will be eligible to earn an annual cash
incentive bonus (the “Cash Bonus”), less all required tax withholdings and other
applicable deductions, each calendar year during the Employment Period based
upon the achievement of objective or subjective criteria (collectively, the
“Performance Goals”) established by the Company in connection with the Company’s
annual short term incentive compensation plan and approved by the Board, the
Committee, or a delegate of either the Board or the Committee (the “Delegate”),
as applicable in its sole discretion. Effective January 1, 2020, the initial
target amount for any such Cash Bonus will be 100% of Executive’s Base Salary
(the “Target Bonus Percentage”). Executive’s Target Bonus Percentage for any
subsequent year may be adjusted, as determined in the sole discretion of the
Board, the Committee or the Delegate, as applicable. Executive shall not earn a
Cash Bonus unless Executive is employed by the Company on the date when such
Cash Bonus is actually paid by the Company.


5.
Section 9(e)(i) is amended and restated to read as follows:



A material reduction in Executive’s duties, authorities or responsibilities,
relative to Executive’s duties, authorities or responsibilities in effect
immediately prior to such reduction; provided, however, that not being named the
Chief Executive Officer of the acquiring corporation following a Change in
Control of the Company will not constitute Good Reason.


Except as amended hereby, the Employment Agreement shall remain in full force
and effect, and the valid and binding obligation of the parties thereto.


IN WITNESS WHEREOF, the parties hereto, have caused this Second Amendment to
Employment Agreement to be duly executed and delivered as of the date first
written above.




SHUTTERSTOCK, INC.


By: /s/ Heidi Garfield
    
Name:    Heidi Garfield


Title: General Counsel




EXECUTIVE


/s/ Stan Pavlovsky
Stan Pavlovsky



